Webb, Judge.
The Board of Education of Gwinnett County is not a body corporate capable of being sued in the ordinary sense, as in this case, and the learned trial judge erred in denying the board’s motion to dismiss, or in the alternative its motion for summary judgment. Mattox v. Bd. of Education of Liberty County, 148 Ga. 577, 580 (2) (97 SE 532, 5 ALR 568); Smith v. Bd. of Education of Washington County, 153 Ga. 758, 759 (2) (113 SE 147); Bd. of Education of Candler County v. Southern Michigan Nat. Bank, 184 Ga. 641 (1) (192 SE 382); Bd. of Education of Baker County v. Hall, 189 Ga. 615, 617 (2) (7 SE2d 183); Verner v. Bd. of Education of Haralson County, 203 Ga. 521 (2) (47 SE2d 500); Parker v. Bd. of Education of Sumter County, 209 Ga. 5 (2) (70 SE2d 369); Smith v. Maynard, 214 Ga. 764, 769 (107 SE2d 815); Ayers v. Bd. of Education of Hart County, 56 Ga. App. 146 (1) (192 SE 256); Ray v. Cobb County Bd. of Education, 110 Ga. App. 258 (2) (138 SE2d 392); Foster v. Cobb County Board of Education, 133 Ga. App. 768 (213 SE2d 38) and cits.
The foregoing being dispositive, it is unnecessary to consider the other enumerations of error.

Judgment is affirmed as to No. 50477 and reversed as to No. 50478.


Bell, C. J., and Marshall, J., concur.

Stokes, Boyd & Shapiro, Thomas J. Wingfield, for appellants.
Webb, Fowler & Tanner, Jones Webb, J. L.Ed-. mondson, Robert E. Hicks, for appellees.